DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received on January 11, 2021 has been acknowledged.  Claims 1-2, 4, 7-11, 13, 15-16, 18, 21, 23-26, 29-30 are pending.

Allowable Subject Matter
Claims 1-2, 4, 7-11, 13, 15-16, 18, 21, 23-26, 29-30 are allowed.
The following is a statement of reasons for allowance:  claims 1, 4, 8, 11, 13, 15, 16, 18, 23 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein the supporting member comprises a first surface facing the dissolvable element and a second surface opposite the first surface, and wherein the first coupling feature comprises an adhesive on the first surface of the supporting member that causes the dissolvable element to stick to the supporting member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein each of the plurality of cleaning elements comprises a first portion that extends from the upper surface of the plate portion, a second portion that extends from a lower surface of the plate portion, and a third portion that is positioned within openings in the plate portion, the second portions of the plurality of cleaning elements being melted together to form a melt matte that adjacent to the supporting member” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 4.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein the dissolvable element comprises a first visual feature and the supporting member comprises a second visual feature that is distinguishable from the first visual feature, and wherein the dissolvable element dissolves over time to expose the second visual feature of the supporting member through the at least one opening, thereby serving as a visual indicator of dissolution of the dissolvable element” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 8.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein the cavity is defined by a floor and a sidewall that extends from the floor to the open end, and wherein the sidewall surrounds the dissolvable element and the supporting member, wherein the dissolvable element is positioned between the supporting member and the floor of the cavity, and wherein the opening extends from the floor of the cavity to a rear surface of the head portion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 11.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein the supporting member is aligned with the at least one opening so that upon dissolution of the dissolvable element, the supporting member is visible through the at least one opening” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein the supporting member rests on a ledge of the head portion of the oral care implement, the dissolvable element being supported only by the supporting member such that a surface of the dissolvable element that faces a floor of the cavity is elevated above the floor of the cavity” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 15.
The prior arts of record, Cho (US 9,510,667) in view of Jimenez et al (US 9,848,693), does not teach “wherein the cavity comprises a floor, the opening extending from the floor to a rear surface of the head portion, the dissolvable element comprising a first surface facing the floor and a second surface opposite the first surface, the supporting member comprising a first surface facing the dissolvable element and a second surface facing the oral cleaning member, and wherein the first coupling feature is an adhesive on the first surface of the supporting member such that contact between the dissolvable element and the first surface of the supporting member couples the dissolvable element to the supporting member by adhesion” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 16.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
A statement of reasons for allowance for claims 18 and 23 can be found in office action dated 10/15/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613.  The examiner can normally be reached on Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754